Citation Nr: 0001077	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitis of 
the left arm with pulmonary embolus, currently evaluated as 
10 percent disabling.  

2.  Whether the combined evaluation of the veteran's service 
connected disabilities, currently calculated as 40 percent, 
is correct.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946. The record shows that the veteran received a 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a November 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary embolus and phlebitis of the 
left arm for which a 10 percent evaluation was assigned.  The 
decision reflected that a combined evaluation of 40 percent 
was assigned for the veteran's service connected 
disabilities, which include a 10 percent evaluation which was 
assigned for frozen feet and a 30 percent evaluation which 
was assigned for residuals of a gunshot wound of the left 
arm.  The veteran appealed both the 10 percent evaluation 
assigned for pulmonary embolus and phlebitis of the left arm 
and the combined evaluation of 40 percent.  

The record showed that in January 1997, the veteran had 
requested a hearing before a Board member.  Subsequently, in 
February 1998 the veteran indicated that he wished to 
withdraw his hearing request.

A review of the record shows that several other issues have 
been raised by the veteran.  The veteran contends that he is 
unemployable due to his service connected conditions and that 
therefore a 100 percent evaluation should be assigned.  As 
noted by the RO, implicit in the veteran's claim are claims 
for increased disability ratings for all of the veteran's 
service connected conditions, including frozen feet and 
residuals of a gunshot wound of the left arm.  The record 
also indicates that the veteran had questioned the effective 
dates assigned for his service connected conditions.  The 
veteran has also raised the issue of entitlement to 
compensation (apparently under the provisions of 38 U.S.C.A. 
§ 1151) for a lung condition.  None of these issues have been 
addressed by the RO and these issues are therefore referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Following medical treatment furnished by the VA in June 
1990, manifestations which included swelling of the left arm, 
diagnosed as phlebitis and pulmonary embolus, were shown.  
Medical evidence dated in 1990 and 1991 did not reflect 
symptoms of persistent swelling of the arm or forearm which 
increased in the dependent position.  Moderate discoloration, 
pigmentation or cyanosis were not shown.  

2.  By rating action of November 1995, a 10 percent 
evaluation was granted for phlebitis of the left arm with 
pulmonary embolus.  That determination was appealed.  
Subsequent to that rating action, no further clinical or 
medical evidence was submitted for the record.

3.  The veteran failed, without good cause, to report for VA 
examinations which were to be conducted in March 1998 and 
which were scheduled to evaluate the severity of his 
phlebitis of the left arm with pulmonary embolus and which 
were necessary to establish the degree of the current 
disability.

4.  The veteran is in receipt of a 30 percent evaluation for 
service-connected residuals of a gunshot wound of the left 
arm; a 10 percent evaluation for service-connected bilateral 
frozen feet, and a 10 percent evaluation for phlebitis of the 
left arm. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected phlebitis of the left arm with 
pulmonary embolus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1996); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).

2.  In the alternative, entitlement to an increased 
evaluation for service-connected phlebitis of the left arm 
with pulmonary embolus cannot be established without a 
current VA examination.  Because the veteran has failed to 
report for such examination without good cause, the veteran's 
claim is denied.  38 C.F.R. §§ 3.327, 3.655 (1999).

3.  The criteria for a combined service-connected disability 
rating in excess of 40 percent have not been met.  38 C.F.R. 
§ 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased evaluation 
of his service-connected phlebitis of the left arm with 
pulmonary embolus.  The veteran has also raised the issue of 
whether the combined evaluation of the veteran's service 
connected disabilities, currently calculated as 40 percent, 
is correct.  

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the relevant law 
and VA regulations; and then proceed to analyze the claims 
and render a decision.

Factual Background

The record reflects that by rating action of March 1947, the 
RO granted service connection for residuals of a gunshot 
wound of the left arm for which a 30 percent evaluation was 
assigned.  That evaluation has been in effect through the 
present time.

VA medical records show that in June 1990, the veteran was 
hospitalized for approximately 20 days due to a condition 
diagnosed as small bowel obstruction secondary to congenital 
malformation of the mesentery.  The discharge summary 
indicated that the veteran was admitted following a five day 
history of sudden onset abdominal pain.  The veteran was 
taken to the operating room for an exploratory laparotomy 
with small bowel resection.  An entry dated on June 18, 1990 
showed that the veteran was treated for a swollen left arm 
and that an IV was inserted.  An assessment of left upper 
extremity phlebitis was made on June 19, 1990.  The veteran 
was discharged on June 30, 1990.

In March 1991, the veteran filed a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 351 
(currently found at 38 U.S.C.A. § 1151).  He stated that 
while hospitalized at the VA Medical Center (VAMC) in Los 
Angeles, California in June 1990, an intravenous feeding 
devise was incorrectly injected into the arm.  The veteran 
reported that the arm turned black and yellow and was 
painful, but that nothing was done until the infection in the 
arm caused a blood clot of the left lung.  He indicated that 
for 8 months subsequent to that time, he suffered from 
various ailments which he attributed to the claimed 
infection.

In an October 1991 rating action, the RO denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 351 for 
infection of the left arm and pulmonary embolus due to IV 
therapy.

By rating action of November 1995, the RO granted 
compensation for pulmonary embolus and phlebitis of the left 
arm under the provisions of 38 U.S.C.A. § 1151 pursuant to a 
change in the law and regulations affecting the adjudication 
of such claims.   A 10 percent evaluation was assigned under 
38 C.F.R. § 4.104, Diagnostic Code 7121.  The veteran filed a 
Notice of Disagreement as to the assignment of the 10 percent 
evaluation and as to the level of the combined evaluation 
assigned for his service connected disabilities.

In an August 1997 Statement of the Case/rating action, the RO 
denied an evaluation in excess of 10 percent for phlebitis of 
the left arm with pulmonary embolus.

In correspondence dated on February 2, 1998, the RO notified 
the veteran at his most recent address of record which had 
been provided by the veteran in October 1997, that he was 
scheduled for 3 VA examinations to take place on March 2nd, 
17th, and 19th, 1998.  He failed to report for those 
examinations.

In a letter to the RO dated February 18, 1999, the veteran in 
essence refused to report for the examinations.  He stated, 
inter alia, "Why should I feel obligated to undertake any 
such physically-tiring and time consuming examinations?"

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
38 U.S.C.A. § 3.321(a) and Part 4 (1999).  Separate rating 
codes identify the various disabilities.

The Board notes that while this appeal was pending, the 
applicable rating criteria for cardiovascular disease, 
including post-phlebitic syndrome of any etiology, 38 C.F.R. 
§ 4.104 et seq., was amended, effective January 12, 1998.  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the former cardiovascular regulations, a 10 percent 
rating for unilateral phlebitis or thrombophlebitis required 
symptoms that approximated persistent moderate swelling of 
leg not markedly increased on standing or walking or 
persistent swelling of the forearm not increased in the 
dependent position.  A 30 percent rating was assigned for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of the arm or forearm, increased in the 
dependent position, moderate discoloration, pigmentation or 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. 
§ 4.104, DC 7121 (1997).


Under regulations in effect since January 12, 1998, a 
noncompensable evaluation is warranted under DC 7121 for 
asymptomatic palpable or visible varicose veins. A 10 percent 
rating requires symptoms of intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating will be assigned 
for persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted with persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent claudication.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, 
a 100 percent evaluation mandates massive board-like edema 
with constant pain at rest.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  In Fenderson v. West, 12 Vet. 
App.119 (1999), however,  the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.

VA examinations

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).


When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).

Analysis

Preliminary Matters

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991). Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

The Board notes that the veteran's claim may be reasonably 
construed either as the appeal of an initial rating 
assignment, see Fenderson, or as a claim for an increase in 
disability rating, see Francisco.  The difference between the 
two approaches is that if the veteran's claim is considered 
to be an original compensation claim, if he fails to report 
for a VA examination the claim is rated based on the evidence 
of record, whereas if he fails to report for a VA examination 
and the claim is considered to be for an increased rating or 
any other original claim, the claim must be denied.  See 
38 C.F.R. § 3.655.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first considering this as an original claim for VA 
benefits, deciding the claim on the evidence of record based 
on the evidence of record, and then as an increased rating 
claim, denying based on the veteran's failure to report for 
the scheduled VA physical examination in March 1998.  

Original claim

As discussed above, under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 in effect prior to January 12, 
1998, a 10 percent rating for unilateral phlebitis or 
thrombophlebitis required symptoms that approximated 
persistent moderate swelling of leg not markedly increased on 
standing or walking or persistent swelling of the forearm not 
increased in the dependent position.  A 30 percent rating was 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and cyanosis 
or persistent swelling of the arm or forearm, increased in 
the dependent position, moderate discoloration, pigmentation 
or cyanosis.

Under regulations in effect since January 12, 1998, a 10 
percent rating requires symptoms of intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating will 
be assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent claudication.  A 60 percent 
evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent evaluation mandates 
massive board-like edema with constant pain at rest.  

In the interest of brevity, the Board will apply the evidence 
to both versions of the rating criteria simultaneously.

The evidence in this case consists primarily of VA medical 
records dated from June 1990 to April 1991.  Those records 
did reflect that during the course of VA hospitalization in 
June 1990, the veteran developed post-operative swelling of 
the left arm, diagnosed as phlebitis and that he also 
developed pulmonary embolus, both of which were shown to be 
resolving after June 1990.  Despite the veteran's contentions 
as to the severity of his left arm symptomatology, the 
medical records dated from June 1990 forward do not document 
evidence of persistent swelling of the arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  For that matter, there is no 
objective medical evidence of any symptomatology since the 
1990 hospitalization.  Accordingly, an evaluation in excess 
of 10 percent is not warranted for phlebitis of the left arm 
with pulmonary embolus.  

The veteran's representative has also argued that Diagnostic 
Codes 6811 and 7116 should be considered.  The assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board will consider whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.97 (1995), Diagnostic Code 6811, purulent 
pleurisy, warrants a 10 percent rating when it is moderate, 
with some embarrassment of respiratory function, and a 30 
percent rating when it is moderately severe, with residual 
marked dyspnea or cardiac embarrassment on moderate exertion.  
In this case the evidence does not show moderately severe 
pleurisy and therefore an evaluation in excess of 10 percent 
would not be warranted under Diagnostic Code 6811.  Under 38 
C.F.R. § 4.20 (1995), Diagnostic Code 7116, a 20 percent 
evaluation is warranted for unilateral intermittent 
claudication with minimal circulatory impairment with 
paresthesia, temperature changes or occasional claudication.  
A 20 percent evaluation is the minimum evaluation provided 
under that Diagnostic Code.  Again, the evidence does not 
show unilateral intermittent claudication with minimal 
circulatory impairment with paresthesia, temperature changes 
or occasional claudication and therefore an evaluation in 
excess of 10 percent would not be warranted under Diagnostic 
Code 7116.  

Clearly, the most appropriate Diagnostic Code for the 
evaluation of the veteran's disability is Diagnostic Code 
7121.  As discussed above, under that Diagnostic Code, the 
clinical evidence of record does not demonstrate that an 
evaluation in excess of 10 percent is warranted for the 
veteran's disability.  Indeed, there has been no medical 
evidence documenting any pertinent symptomatology for many 
years.  The preponderance of the evidence is against the 
veteran's claim and accordingly the claim as to that matter 
is denied.  

Increased rating claim

If this claim is considered to be an increased rating claim, 
no clinical evidence has been presented for the record for 
almost a decade.  Accordingly, in February 1998, the RO 
notified the veteran at his most recent address of record 
that three VA examinations were scheduled for March 1998 in 
order to assess the severity of his disability. 

In a letter dated February 18, 1998, the veteran in essence 
stated that he would not report for VA examination until 
"after you have answered all of the following legitimately 
honest questions", followed by a number of questions which 
in essence challenged the RO's authority to schedule the 
examination.  The last question (#7) stated:  "Why should I 
feel obligated to undertake any such physically-tiring and 
time-consuming examinations (one even at NIGHT!)?

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (1999), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

The record reflects that the veteran did indeed receive 
timely notification of the scheduled examinations.  However, 
instead of reporting for the examination, the veteran 
submitted a statement dated in February 1998 which was 
belligerent in tone, suggesting that he was not obligated to 
submit to a VA examination and questioning the authority of 
the VA to schedule the examination.  The tenor of the 
veteran's letter clearly indicates a refusal to fully 
cooperate with VA in reporting for the scheduled 
examinations.

The veteran also complained that he was not notified in 
advance of the scheduled examinations.  However, this is 
patently untrue given the fact that the veteran's statement 
was dated on February 18, 1998 and that notification of the 
VA examinations had been dated on February 2, 1998, and had 
clearly already reached him by that point.

The Board views the veteran's inaction as a failure to report 
for "(an) examination (that) was scheduled in conjunction 
with any other original claim...or a claim for increase."  The 
veteran has not offered any good cause for his failure to 
report for the scheduled examination.  As noted above, he has 
suggested that reporting for examination may be inconvenient 
and/or tiring for him.  However, there is no evidence that 
the veteran would be unable to report for the examination due 
to physical disability or other circumstances.  

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (1999)], or "good cause" 
[see 38 C.F.R. § 3.655] for failing to report for the 
scheduled examinations.  5 Vet. App. at 265.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined for each of the disabilities when VA 
requested.  Rather, it is obvious from the veteran's February 
18, 1998 letter that he was not prepared top report for the 
examination.

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied absent a showing of good 
cause.  38 C.F.R. § 3.655 (1998).

As noted above, there is no pertinent medical evidence of 
record for many years.  Thus, VA is in the dark as to the 
current severity of the veteran's claimed disability.  See 
38 C.F.R. § 3.327(a).  The veteran, moreover, has furnished 
no medical evidence which would serve as a viable substitute 
for the scheduled examination.  See 38 C.F.R. § 3.326(b).

Where additional development is required to determine 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  In a case 
where the law and not the evidence is dispositive, the claims 
must be denied because of the absence of legal merit or the 
lack of entitlement under law, and not on the basis that the 
claims are found not to be well grounded.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In such a situation, the Board 
has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655.  Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to an increased evaluation for 
phlebitis of the left arm with pulmonary embolus is denial of 
the claim because of his failure to report for a VA 
examination without evidence of good cause for the failure to 
appear.

The Board has determined that this issue is a matter in which 
the law, as opposed to the evidence, is dispositive of the 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive. Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Entitlement to a combined service-connected disability 
rating in excess of 40 percent under 38 C.F.R. § 4.25 (1999).

Factual Background

By rating action of January 1947, the RO granted service 
connection for residuals of a gunshot wound of the left arm, 
for which a 30 percent evaluation was assigned effective from 
February 14, 1946.  The 30 percent evaluation has been in 
effect since that time.  

By rating action of March 1947, the RO granted service 
connection for residuals of frozen feet, for which a 10 
percent evaluation was assigned effective from February 28, 
1947.  The 10 percent evaluation for service connected frozen 
feet has been in effect since that time.  The combined 
evaluation was calculated as 40 percent effective from 
February 28, 1947.  

In March 1991, the veteran filed a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 351 
(currently found at 38 U.S.C.A. § 1151) based upon VA medical 
treatment furnished in June 1990.  By rating action of 
November 1995, the RO granted compensation for pulmonary 
embolus and phlebitis of the left arm under the provisions of 
38 U.S.C.A. § 1151 and a 10 percent evaluation was assigned.  
The 10 percent evaluation which was initially assigned has 
been in effect since that time.  As discussed in detail 
above, the disability evaluation is not being increased by 
the Board and remains at 10 percent.

The combined evaluation for all of the veteran's service 
connected disabilities was calculated as 40 percent.  The 
veteran filed a Notice of Disagreement as to the level of the 
combined evaluation assigned for his service connected 
disabilities.  In the Notice of Disagreement, the veteran 
characterized the RO as "refusing to add to my disability 
percentage . . . ."

In November 1996, the RO issued a Statement of the Case 
addressing the issue of whether the combined evaluation of 40 
percent for the veteran's service connected disabilities was 
correct.  The RO determined that the combined evaluation of 
40 percent for the veteran's service connected disabilities 
was correct in accordance with 38 C.F.R. § 4.25.

Criteria

The Schedule for Rating Disabilities provides a formula for 
determining the total schedular rating available for a 
veteran's service-connected disabilities. This is done by 
providing a total combined disability rating.  A combined 
rating results from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25(a) (1999).  All disabilities are 
then to be combined.  The conversion to the nearest degree 
divisible by 10 will be done only once per rating decision, 
will follow the combining of all disabilities, and will be 
the last procedure in determining the combined degree of 
disability.  38 C.F.R. § 4.25(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has upheld the denial of a claim in a case where a 
veteran disputed the mathematically correct application of 38 
C.F.R. § 4.25 with no dispute as to the accuracy of the 
individual ratings.  Tumaning v. Brown, 4 Vet. App. 160, 161 
(1993) (a non-precedential decision in a case where the 
veteran had two service-connected disabilities, rated as 30 
percent and 20 percent, respectively, for a combined 
disability rating of 40 percent).

Analysis

As discussed above, the evidence shows that the veteran is 
currently rated as 30 percent disabled for service-connected 
residuals of a gunshot wound of the left arm, 10 percent 
disabled due to residuals of frozen feet, and 10 percent 
disabled to due to phlebitis of the left arm with pulmonary 
embolus.  The veteran argues that he is not receiving the 
proper total combined rating for his service-connected 
disabilities.  For purposes of this issue he is not arguing 
that the individual ratings are in error (although it appears 
that as separate issues he has raised the claims of 
entitlement to increased evaluations for all of his service 
connected disabilities), but that the RO has incorrectly 
calculated his total combined rating should be in excess of 
40 percent.

It appears from the veteran's presentation that he 
misunderstands the combination of ratings under 38 C.F.R. 
§ 4.25.  If the veteran's separate disability evaluations of 
30%, 10% and 10% were added, as he suggests, the total would 
be 50 percent.  However, the formula provided under 38 C.F.R. 
§ 4.25 requires combining ratings rather than adding them.  
When his current disability ratings of 30%, 10% and 10% are 
combined under 38 C.F.R. § 4.25, 40 percent is the combined 
rating.  Specifically, under the combined ratings table, 
Table I, 30% combined with 10% leads to 37%; 37% combined 
with the second 10% is 43%, which is converted to the nearest 
degree divisible by 10, or 40%.  See 38 C.F.R. § 4.25.

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
phlebitis of the left arm with pulmonary embolus is denied.

Entitlement to a combined service-connected disability rating 
in excess of 40 percent under 38 C.F.R. § 4.25 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States Supreme Court held that VA's interpretation 
of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of "fault" on the part of VA. The Supreme Court further 
found that the then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident 
requirement.

On March 16, 1995, amended VA regulations were published to conform with the Supreme Court's decision. 
Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the "fault" requirement which was struck down 
by the Supreme Court. 38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to show that the 
additional disability is actually the result of such disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."


